Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of December 31, 2008, is
made by and between CommunitySouth Financial Corporation, a South Carolina
corporation (the “Company”), CommunitySouth Bank and Trust (the “Bank”), a South
Carolina state bank and wholly owned subsidiary of the Company (the Company and
the Bank collectively referred to herein as the “Employer”), and C. Allan
Ducker, III, an individual resident of South Carolina (the “Executive”).

 

The Employer presently employs the Executive as the Chief Executive Officer of
the Bank and the Company.  The Employer recognizes that the Executive’s
contribution to the growth and success of the Bank and the Company is
substantial.  The Employer desires to provide for the continued employment of
the Executive and to make certain changes in the Executive’s employment
arrangements which the Employer has determined will reinforce and encourage the
continued dedication of the Executive to the Employer and will promote the best
interests of the Employer and the Company’s shareholders.  The Executive is
willing to terminate his interests and rights under the existing employment
agreement with the Employer and to continue to serve the Employer on the terms
and conditions herein provided.  Certain terms used in this Agreement are
defined in Section 17 hereof.

 

In consideration of the foregoing, the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

1.             Employment.  The Employer shall continue to employ the Executive,
and the Executive shall continue to serve the Employer, as Chief Executive
Officer of the Company and the Bank upon the terms and conditions set forth
herein.  The Executive shall have such authority and responsibilities consistent
with his position as are set forth in the Company’s or the Bank’s Bylaws or
assigned by the Company’s or the Bank’s Board of Directors (collectively, the
“Board”) from time to time.  The Executive shall devote his full business time,
attention, skill and efforts to the performance of his duties hereunder, except
during periods of illness or periods of vacation and leaves of absence
consistent with Bank policy.  The Executive may devote reasonable periods to
service as a director or advisor to other organizations, to charitable and
community activities, and to managing his personal investments; provided that,
such activities do not materially interfere with the performance of his duties
hereunder and are not in conflict or competitive with, or adverse to, the
interests of the Company or the Bank.

 

The Executive is currently serving as a director of each of the Company and the
Bank.  The Company shall nominate the Executive for election as a director at
such times as necessary so that the Executive will, if elected by shareholders,
remain a director of the Company throughout the term of this Agreement.  The
Executive hereby consents to serving as a director and to being named as a
director of the Company in documents filed with the Securities and Exchange
Commission.  The Board shall undertake every lawful effort to ensure that the
Executive continues throughout the term of employment to be elected or reelected
as a director of the Bank.

 

2.             Term.  Unless earlier terminated as provided herein, the
Executive’s employment under this Agreement shall commence on the date hereof
and be for a term (the “Term”) of three years.  At the end of each day of the
Term, the Term shall be extended for an additional day so that the remaining
term shall continue to be three years; provided that, the Executive or the
Employer may at any time, by written notice, fix the Term to a finite term of
three years commencing with the date of the notice.  Notwithstanding the
foregoing, the Term of employment hereunder will end on the date that the
Executive attains the retirement age, if any, specified in the Bylaws of the
Bank for directors of the Bank.

 

3.     Compensation and Benefits.

 

(a)   The Employer shall pay the Executive an initial annual base salary of
$195,000, which shall be paid in accordance with the Employer’s standard payroll
procedures.  The Board or the Compensation Committee

 

--------------------------------------------------------------------------------


 

shall review the Executive’s performance and salary at least annually and the
Board may increase the Executive’s base salary if it determines in its sole
discretion that an increase is appropriate.

 

(b)   The Executive shall participate in the Employer’s long-term equity
incentive program and be eligible for the grant of stock options, restricted
stock, and other awards thereunder or under any similar plan adopted by the
Company.  Any options or similar awards shall be issued to Executive at an
exercise price of not less than the stock’s current fair market value as of the
date of grant, and the number of shares subject to such grant shall be fixed on
the date of grant.

 

(c)   The Executive shall participate in all retirement, medical, welfare and
other benefit plans or programs of the Employer now or hereafter applicable
generally to employees of the Employer or to a class of employees that includes
senior executives of the Employer.  Employer will cover the cost of premium
payments for medical, dental, vision and disability insurance for the Executive
and medical, dental, and vision insurance for his dependents.  The Executive
shall also be eligible to receive directors’ fees in the same amount as outside
directors as determined by the Board in its sole discretion from time to time. 
The Employer shall pay such fees in accordance with the Employer’s standard
payroll procedures.

 

(d)   The Employer shall provide the Executive with a term life insurance policy
providing for death benefits totaling $500,000 payable to the Executive’s spouse
and heirs and $500,000 payable to the Employer, and the Executive shall
cooperate with the Employer in the securing and maintenance of such policy.  If
Executive is taxed by state or federal authorities with respect to Employer’s
payment of the key man life insurance policy, Executive’s compensation payable
hereunder shall be increased, on a tax gross-up basis, so as to reimburse the
Executive for the additional tax payable by the Executive as a result of
Employer’s payment of the key man life insurance premiums taking into account
all taxes payable by the Executive with respect to such tax gross-up payments
hereunder, so that the Executive shall be, after payment of all taxes, in the
same financial position as if no taxes with respect to the key man life
insurance policy had been imposed upon him.  The Employer shall require and pay
the cost of an annual physical for the Executive.

 

(e)   The Employer shall provide the Executive with an automobile either owned
or leased by the Company or the Bank of a make and model appropriate to the
Executive’s status.  The monthly payment of this automobile shall not exceed
$750 per month.  Insurance, taxes and other related automobile expenses shall
also be paid by the Bank.

 

(f)    The Employer shall pay the dues pertaining to area country, social, and
civic clubs and shall designate the Executive as the authorized user of such
membership for so long as the Executive remains the Chief Executive Officer of
the Employer and this Agreement remains in force.

 

(g)   The Employer shall reimburse the Executive for reasonable travel and other
expenses, including cell phone expenses related to the Executive’s duties, which
are incurred and accounted for in accordance with the normal practices of the
Employer.  The Employer shall reimburse the Executive for such expenses within
60 days of Executive’s incurring such expense.

 

(h)   The Employer shall provide the Executive with four weeks’ annual paid time
off, which includes sick leave, in accordance with any banking rules or
regulations governing paid time off leave.  Any payments made by the Employer to
the Executive as compensation for paid time off days shall be paid in accordance
with the Employer’s standard payroll procedures.

 

(i)    The Executive shall be eligible to receive cash bonuses based on the
Executive’s achievement of specified goals and criteria.  These goals and
criteria may include both annual and long-term goals, may provide for vesting
over a specified time period, and shall be established annually by the Board (or
an appropriate committee of the Board).  Any bonus payment made pursuant to this
Section 3(i) shall be determined by the Board and made by the earlier of (i) 70
days after the previous year end for which the bonus was earned by the Executive
or (ii) the first pay period following the Employer’s press release announcing
its previous year’s financial performance.

 

2

--------------------------------------------------------------------------------


 

4.     Termination.

 

(a)   The Executive’s employment under this Agreement may be terminated prior to
the end of the Term only as provided in this Section 4.

 

(b)   The Agreement will be terminated upon the death of the Executive.  In this
event, the Employer shall pay Executive’s estate any sums due him as base salary
and/or reimbursement of expenses through the end of the month during which death
occurred in accordance with the Employer’s standard payroll procedures.  The
Employer shall also pay the Executive’s estate any bonus earned through the date
of death.  Any bonus for previous years which was not yet paid will be paid
pursuant to the terms as set forth in Section 3(i) above.  Any bonus that is
earned in the year of death will be paid on the earlier of (i) 70 days after the
year end in which the Executive died or (ii) the first pay period following the
Employer’s press release announcing its financial performance for the year in
which the Executive died.  To the extent that the bonus is performance-based,
the amount of the bonus will be calculated by taking into account the
performance of the Company and the Bank for the entire year and prorated through
the date of Executive’s death.

 

(c)   The Employer may terminate the Executive’s employment upon the Disability
of the Executive for a period of 180 days.  During the period of any Disability
leading up to the termination of the Executive’s employment under this
provision, the Employer shall continue to pay the Executive his full base salary
at the rate then in effect and all perquisites and other benefits (other than
any bonus) in accordance with the Employer’s standard payroll procedures until
the Executive becomes eligible for benefits under any long-term disability plan
or insurance program maintained by the Employer; provided that, the amount of
any such payments to the Executive shall be reduced by the sum of the amounts,
if any, payable to the Executive for the same period under any other disability
benefit or pension plan covering the Executive.  Furthermore, the Employer shall
pay the Executive any bonus earned through the date of Disability.  Any bonus
for previous years which was not yet paid will be paid pursuant to the terms as
set forth in Section 3(i) above.  Any bonus that is earned in the year of
Disability will be paid on the earlier of (i) 70 days after the year end in
which Executive became Disabled or (ii) the first pay period following the
Employer’s press release announcing its financial performance for the year in
which the Executive became Disabled.  To the extent that the bonus is
performance-based, the amount of the bonus will be calculated by taking into
account the performance of the Company and the Bank for the entire year and
prorated based on the number of days the Executive worked during the year of
Executive’s Disability.  Nothing herein shall prohibit the Employer from hiring
an acting chief executive officer prior to the expiration of this 180-day
period.

 

(d)   The Employer may terminate the Executive’s employment for Cause upon
delivery of a Notice of Termination to the Executive.  If the Executive’s
employment is terminated for Cause under this provision, the Executive shall
receive only any sums due him as base salary and/or reimbursement of expenses
through the date of termination, which shall be paid in accordance with the
Employer’s standard payroll procedures.

 

(e)   The Employer may terminate the Executive’s employment without Cause upon
delivery of a Notice of Termination to the Executive.  If the Executive’s
employment is terminated without Cause under this provision, subject to the
possibility of a six-month delay described below in this Section 4(e), beginning
on the first day of the month following date of the Executive’s termination, and
continuing on the first day of the month for the next 24 months, the Employer
shall pay to the Executive severance compensation in an amount equal to 100% of
his then current monthly base salary.  Employer shall also pay the Executive any
bonus earned through the date of termination (including any amounts awarded for
previous years but which were not yet paid).  Any bonus for previous years which
was not yet paid will be paid pursuant to the terms as set forth in
Section 3(i) above.  Any bonus that is earned in the year of the Executive’s
termination will be paid on the earlier of (i) 70 days after the year end in
which the Executive was terminated or (ii) the first pay period following the
Employer’s press release announcing its previous year’s financial performance.  
To the extent that the bonus is performance-based, the amount of the bonus will
be calculated by taking into account the performance of the Company and the Bank
for the entire year and prorated through the date of Executive’s termination of
employment.

 

If when Executive’s employment terminates he is a specified employee within the
meaning of Section 409A of the Code, and if the benefits under this
Section 4(e) would be considered deferred compensation under Section 409A, and
finally if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) is not available, the

 

3

--------------------------------------------------------------------------------


 

following benefits under this Section 4(e) shall be paid to the Executive as
follows: severance compensation in an amount equal to 7 times his then current
monthly base salary, any bonus for previous years which was not yet paid will be
paid in a single lump sum on the date that is six months and one day following
date of Executive’s termination; thereafter on the first day of the month for
the next 17 months, the Employer shall pay to the Executive severance
compensation in an amount equal to 100% of his then current monthly base
salary.  Any bonus that is earned in the year of the Executive’s termination
will be paid pursuant to the terms as set forth in Section 3(i) above.

 

In addition, for the next 24 months following date of the Executive’s
termination, the Employer shall continue to provided the Executive with an
automobile either owned or leased by the Company or the Bank as well as
insurance, taxes and other related automobile expenses as stated above in
Section 3(e); provided that such total monthly expenses shall not exceed the
monthly cost of such benefits during the Executive’s employment.

 

In addition, for the next 24 months following date of the Executive’s
termination, the Employer shall reimburse the Executive for the cost of COBRA
medical, dental, vision and disability insurance coverage for himself and his
dependents for the duration of the Executive’s COBRA period, provided the
Executive timely elects COBRA coverage; provided, however, (A) if the
Executive’s COBRA period ends within 24 months of Executive’s termination, the
Employer shall reimburse the Executive for the monthly cost of medical, dental,
vision and disability insurance coverage obtained for himself and his
dependents, provided such reimbursements shall not exceed the monthly cost of
coverage under COBRA during the Executive’s COBRA period; (B) if the Executive
becomes eligible for coverage under another group health or dental insurance
plan at any time within 24 months of Executive’s termination, the Employer shall
only be required to reimburse the Executive for any out-of-pocket and deductible
expenses the Executive incurs with respect to such coverages for himself and his
dependents; and, in the case of both clause (A) and (B) above, such
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the calendar year
following the calendar year in which the expense was incurred.

 

At the time of Termination of Employment, and as a condition to the Employer’s
obligation to provide any severance benefits as stated in this Section 4(e), the
Employer and the Executive shall enter into the release attached hereto as
Exhibit A acknowledging such remaining obligations and discharging both parties,
as well as the Employer’s officers, directors and employees with respect to
their actions for or on behalf of the Employer, from any other claims or
obligations arising out of or in connection with the Executive’s employment by
the Employer, including the circumstances of such termination.

 

(f)    The Executive may terminate his employment at any time by delivering a
Notice of Termination at least 14 days prior to such termination, and such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement.  If the Executive terminates his employment under this
provision, the Executive shall receive any sums due him as base salary and/or
reimbursement of expenses through the date of such termination, which shall be
paid in accordance with the Employer’s standard payroll procedures.

 

(g)   Upon the occurrence of a Change in Control, and regardless of whether the
Executive remains employed by the Employer or its successor following a Change
in Control, the Executive shall be entitled to the following:

 

(i)            within 15 days, the Employer shall pay the Executive cash
compensation in an amount equal to 2.99 times his base amount (as defined under
Section 280G of the Code) as well as any bonus earned through the date of Change
in Control (equal to a pro rata portion of the Executive’s previous year’s bonus
based on the number of days the Executive was employed during the year of the
Change in Control) and any bonus awarded for a previous year but which was not
yet paid, subject to the provisions of Section 4(k) and (l) below;

 

(ii)           for a period of three years, the Employer shall at its expense
continue on behalf of the Executive and his dependents and beneficiaries the
life insurance, disability, medical, dental, and hospitalization benefits
provided (x) to the Executive at any time during the 90-day period prior to the
Change in Control or at any time thereafter or (y) to other similarly situated
executives who continue in the employ of the Employer.  Such coverage and
benefits (including deductibles and

 

4

--------------------------------------------------------------------------------


 

costs) shall be no less favorable to the Executive and his dependents and
beneficiaries than the most favorable of such coverages and benefits referred to
above.  The Employer’s obligation hereunder with respect to the foregoing
benefits shall be limited to the extent that the Executive obtains any such
benefits pursuant to a subsequent employer’s benefit plans, in which case the
Employer may reduce the coverage of any benefits it is required to provide the
Executive hereunder as long as the aggregate coverages and benefits of the
combined benefit plans are no less favorable to the Executive than the coverages
and benefits required to be provided hereunder.  This subsection (ii) shall not
be interpreted so as to limit any benefits to which the Executive or his
dependents or beneficiaries may be entitled under any of the Employer’s employee
benefit plans, programs, or practices following the Executive’s termination of
employment, including, without limitation, retiree medical and life insurance
benefits; and

 

(iii)          the restrictions on any outstanding incentive awards (including
restricted stock) granted to the Executive under the Company’s or the Bank’s
long-term equity incentive program or any other incentive plan or arrangement
shall lapse and such awards shall become 100% vested, all stock options and
stock appreciation rights granted to the Executive shall become immediately
exercisable and shall become 100% vested, all performance units granted to the
Executive shall become 100% vested (except to the extent such acceleration of
vesting of any such award would make compensation payable to the Executive
non-deductible under Section 162(m) of the Code), and the restrictive covenants
contained in Section 9 shall not apply to the Executive.

 

(h)   With the exceptions of the provisions of this Section 4, and the express
terms of any benefit plan under which the Executive is a participant, it is
agreed that, upon Executive’s Termination of Employment, the Employer shall have
no obligation to the Executive for, and the Executive waives and relinquishes,
any further compensation or benefits (exclusive of COBRA benefits).  Unless
otherwise stated in this Section 4, the effect of termination on any outstanding
incentive awards, stock options, stock appreciation rights, performance units,
or other incentives shall be governed by the terms of the applicable benefit or
incentive plan and/or the agreements governing such incentives.

 

(i)    In the event that the Executive’s employment is terminated for any
reason, as a condition to the Employer’s obligation to pay any severance
hereunder, the Executive shall resign as a director of the Company and the Bank
effective upon his termination of employment.

 

(j)    The Company is aware that upon the occurrence of a Change in Control, the
Board or a shareholder of the Company may then cause or attempt to cause the
Company to refuse to comply with its obligations under this Agreement, or may
cause or attempt to cause the Company to institute, or may institute, litigation
seeking to have this Agreement declared unenforceable, or may take, or attempt
to take, other action to deny the Executive the benefits intended under this
Agreement. In these circumstances, the purpose of this Agreement could be
frustrated. It is the intent of the parties that the Executive not be required
to incur the legal fees and expenses associated with the protection or
enforcement of the Executive’s rights under this Agreement by litigation or
other legal action because such costs would substantially detract from the
benefits intended to be extended to the Executive hereunder, nor be bound to
negotiate any settlement of the Executive’s rights hereunder under threat of
incurring such costs. Accordingly, if at any time after a Change in Control, it
should appear to the Executive that the Company is acting or has acted contrary
to or is failing or has failed to comply with any of its obligations under this
Agreement for the reason that it regards this Agreement to be void or
unenforceable or for any other reason, or that the Company has purported to
terminate the Executive’s employment for Cause or is in the course of doing so
in either case contrary to this Agreement, or in the event that the Company or
any other person takes any action to declare this Agreement void or
unenforceable, or institutes any litigation or other legal action designed to
deny, diminish or recover (other than as required by law) from the Executive the
benefits provided or intended to be provided to the Executive hereunder, and the
Executive has acted in good faith to perform the Executive’s obligations under
this Agreement, the Company irrevocably authorizes the Executive from time to
time to retain counsel of the Executive’s choice at the expense of the Company
to represent the Executive in connection with the protection and enforcement of
the Executive’s rights hereunder, including without limitation representation in
connection with termination of the Executive’s employment contrary to this
Agreement or with the initiation or defense of any litigation or other legal
action, whether by or against the Executive or the Company or any director,
officer, shareholder or other person

 

5

--------------------------------------------------------------------------------


 

affiliated with the Company, in any jurisdiction. The reasonable fees and
expenses of counsel selected from time to time by the Executive as hereinabove
provided shall be paid or reimbursed to the Executive by the Company on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by such counsel.  If other officers or key executives of the
Company have retained counsel in connection with the protection and enforcement
of their rights under similar agreements between them and the Company, and,
unless in the Executive’s sole judgment use of common counsel could be
prejudicial to the Executive or would not be likely to reduce the fees and
expenses chargeable hereunder to the Company, the Executive agrees to use the
Executive’s best efforts to agree with such other officers or executives to
retain common counsel.

 

(k)   The parties intend that the severance payments and other compensation
provided for herein are reasonable compensation for the Executive’s services to
the Employer and shall not constitute “excess parachute payments” within the
meaning of Section 280G of the Code.  In the event that the Employer’s
independent accountants acting as auditors for the Employer on the date of a
Change in Control determine that the payments provided for herein constitute
“excess parachute payments,” then the compensation payable hereunder shall be
reduced to an amount the value of which is $1.00 less than the maximum amount
that could be paid to the Executive without the compensation being treated as
“excess parachute payments” under Section 280G.  The allocations of the
reduction required hereby among the termination benefits payable to the
Executive shall be determined by the Executive.

 

(l)    Notwithstanding any other provision in this Agreement, if the Executive
is determined by the Board, as of the date of termination of employment with the
Bank, to be a “specified employee,” as such term is defined in Treasury
Regulation § 1.409A-1(i), and if any benefits paid to the Executive hereunder
would be considered deferred compensation under Section 409A, and finally if an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) is
not available, then all severance payments and other payment, except for other
payments of base salary at the normal payroll schedule, reimbursement of
expenses, and other than as a result of death, that would normally be paid
within six months and one day from the date of termination of employment shall
be paid on the first day of the seventh month following termination of
employment.

 

(m)  If the Executive is suspended or temporarily prohibited from participating,
in any way or to any degree, in the conduct of the Employer’s affairs by (1) a
notice served under section 8(e) or (g) of Federal Deposit Insurance Act (12
U.S.C. 1818 (e) or (g)) or (2) as a result of any other regulatory or legal
action directed at the Executive by any regulatory or law enforcement agency
having jurisdiction over the Executive (each of the foregoing referred to herein
as a “Suspension Action”), and if this Agreement is not terminated, the
Employer’s obligations under this Agreement shall be suspended as of the earlier
of the effective date of such Suspension Action or the date on which the
Executive was provided notice of the Suspension Action, unless stayed by
appropriate proceedings.  If the charges underlying the Suspension Action are
dismissed, the Bank shall:

 

(i)            pay on the first day of the first month following such dismissal
of charges (or as provided elsewhere in this Agreement) the Executive all of the
compensation withheld while the obligations under this Agreement were suspended;
and

 

(ii)           reinstate any such obligations which were suspended.

 

Notwithstanding anything to the contrary herein, if the Executive is removed or
permanently prohibited from participating, in any way or to any degree, in the
conduct of the Employer’s affairs by (1) an order issued under section
8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. Section 1818
(e)(4) or (g)(1)) or (2) any other legal or law enforcement action (each of the
foregoing referred to herein as a “Removal Action”), all obligations of the
Executive under this Agreement shall terminate as of the effective date of the
Removal Action, but any vested rights of the parties hereto shall not be
affected.

 

Notwithstanding anything to the contrary herein, if the Employer is in default
(as defined in section 3(x)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but this paragraph (4)(m) shall not affect any vested
rights of the parties hereto.

 

6

--------------------------------------------------------------------------------


 

Any payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C.
Section 1828(k) and any regulations promulgated thereunder.

 

5.                                       Ownership of Work Product.  The
Employer shall own all Work Product arising during the course of the Executive’s
employment (prior, present or future).  For purposes hereof, “Work Product”
shall mean all intellectual property rights, including all Trade Secrets, U.S.
and international copyrights, patentable inventions, and other intellectual
property rights in any programming, documentation, technology or other work
product that relates to the Employer, its business or its customers and that the
Executive conceives, develops, or delivers to the Employer at any time during
his employment, during or outside normal working hours, in or away from the
facilities of the Employer, and whether or not requested by the Employer.  If
the Work Product contains any materials, programming or intellectual property
rights that the Executive conceived or developed prior to, and independent of,
the Executive’s work for the Employer, the Executive agrees to point out the
pre-existing items to the Employer and the Executive grants the Employer a
worldwide, unrestricted, royalty-free right, including the right to sublicense
such items.  The Executive agrees to take such actions and execute such further
acknowledgments and assignments as the Employer may reasonably request to give
effect to this provision.

 

6.                                       Protection of Trade Secrets.  The
Executive agrees to maintain in strict confidence and, except as necessary to
perform his duties for the Employer, the Executive agrees not to use or disclose
any Trade Secrets of the Employer during or after his employment.  “Trade
Secret” means information, including a formula, pattern, compilation, program,
device, method, technique, process, drawing, cost data or customer list, that:
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

 

7.                                       Protection of Other Confidential
Information.  In addition, the Executive agrees to maintain in strict confidence
and, except as necessary to perform his duties for the Employer, not to use or
disclose any Confidential Business Information of the Employer during his
employment and for a period of 24 months following termination of the
Executive’s employment.  “Confidential Business Information” shall mean any
internal, non-public information (other than Trade Secrets already addressed
above) concerning the Employer’s financial position and results of operations
(including revenues, assets, net income, etc.); annual and long-range business
plans; product or service plans; marketing plans and methods; training,
educational and administrative manuals; customer and supplier information and
purchase histories; and employee lists.  The provisions of Sections 6 and 7
shall also apply to protect Trade Secrets and Confidential Business Information
of third parties provided to the Employer under an obligation of secrecy.

 

8.                                       Return of Materials.  The Executive
shall surrender to the Employer, promptly upon its request and in any event upon
termination of the Executive’s employment, all media, documents, notebooks,
computer programs, handbooks, data files, models, samples, price lists,
drawings, customer lists, prospect data, or other material of any nature
whatsoever (in tangible or electronic form) in the Executive’s possession or
control, including all copies thereof, relating to the Employer, its business,
or its customers.  Upon the request of the Employer, the Executive shall certify
in writing compliance with the foregoing requirement.

 

9.                                       Restrictive Covenants.

 

(a)                                  No Solicitation of Customers.  During the
Executive’s employment with the Employer and for a period of 24 months
thereafter, the Executive shall not (except on behalf of or with the prior
written consent of the Chairman of the Board), either directly or indirectly, on
the Executive’s own behalf or in the service or on behalf of others,
(A) solicit, divert, or appropriate to or for a Competing Business, or
(B) attempt to solicit, divert, or appropriate to or for a Competing Business,
any person or entity that is or was a customer of the Employer or any of its
Affiliates at any time during the 12 months prior to the date of termination and
with whom the Executive has had material contact.

 

(b)                                 No Recruitment of Personnel.  During the
Executive’s employment with the Employer and for a period of 24 months
thereafter, the Executive shall not, either directly or indirectly, on the
Executive’s own behalf or in the service or on behalf of others, (A) solicit,
divert,

 

7

--------------------------------------------------------------------------------


 

or hire away, or (B) attempt to solicit, divert, or hire away, to any Competing
Business located in the Territory, any employee of or consultant to the Employer
or any of its Affiliates, regardless of whether the employee or consultant is
full-time or temporary, the employment or engagement is pursuant to written
agreement, or the employment is for a determined period or is at will.

 

(c)                                  Non-Competition Agreement.  During the
Executive’s employment with the Employer and for a period of 24 months following
any termination (as opposed to expiration) of this Agreement, the Executive
shall not (without the prior written consent of the Chairman of the Board)
compete with the Employer or any of its Affiliates by, directly or indirectly,
forming, serving as an organizer, director or officer of, or consultant to, or
acquiring or maintaining more than a 1% passive investment in, a depository
financial institution or holding company therefore, if such depository
institution or holding company has, or upon formation will have, one or more
offices or branches located in the Territory.

 

(d)                                 Notwithstanding the foregoing, the Executive
may serve as an officer of or consultant to a depository institution or holding
company therefor even though such institution operates one or more offices or
branches in the Territory, if the Executive’s employment does not directly
involve, in whole or in part, the depository financial institution’s or holding
company’s operations in the Territory.

 

(e)                                  The parties hereby agree that the
provisions set forth in this Section 9 shall not apply following a Change in
Control.

 

10.                                 Independent Provisions.  The provisions in
each of the above Sections 9(a), 9(b), and 9(c) are independent, and the
unenforceability of any one provision shall not affect the enforceability of any
other provision.

 

11.                                 Successors; Binding Agreement. The rights
and obligations of this Agreement shall bind and inure to the benefit of the
surviving corporation in any merger or consolidation in which the Employer is a
party, or any assignee of all or substantially all of the Employer’s business
and properties.  The Executive’s rights and obligations under this Agreement may
not be assigned by him, except that his right to receive earned but unpaid
compensation, unreimbursed expenses and other rights, if any, provided under
this Agreement which survive termination of this Agreement shall pass after
death to the personal representatives of his estate.

 

12.                                 Notice.  For the purposes of this Agreement,
notices and all other communications provided for in the Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other; provided,
however, that all notices to the Employer shall be directed to the attention of
the Chairman of the Board with a copy to the Secretary.  All notices and
communications shall be deemed to have been received on the date of delivery
thereof.

 

13.                                 Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of South Carolina without giving effect to the conflict of laws principles
thereof.  Any action brought by any party to this Agreement shall be brought and
maintained in a court of competent jurisdiction in State of South Carolina.

 

14.                                 Non-Waiver.  Failure of the Employer to
enforce any of the provisions of this Agreement or any rights with respect
thereto shall in no way be considered to be a waiver of such provisions or
rights, or in any way affect the validity of this Agreement.

 

15.                                 Enforcement.  The Executive agrees that in
the event of any breach or threatened breach by the Executive of any covenant
contained in Section 9(a), 9(b), or 9(c) hereof, the resulting injuries to the
Employer would be difficult or impossible to estimate accurately, even though
irreparable injury or damages would certainly result.  Accordingly, an award of
legal damages, if without other relief, would be inadequate to protect the
Employer.  The Executive, therefore, agrees that in the event of any such
breach, the Employer shall be entitled to obtain from a court of competent
jurisdiction an injunction to restrain the breach or anticipated breach of any
such covenant, and to obtain any other available legal, equitable, statutory, or
contractual relief.  Should the Employer have cause to seek such relief, no bond
shall be required from the Employer, and the Executive

 

8

--------------------------------------------------------------------------------


 

shall pay all attorney’s fees and court costs which the Employer may incur to
the extent the Employer prevails in its enforcement action.

 

16.                                 Saving Clause.  The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.  If any provision or clause of this Agreement, or portion
thereof, shall be held by any court or other tribunal of competent jurisdiction
to be illegal, void, or unenforceable in such jurisdiction, the remainder of
such provision shall not be thereby affected and shall be given full effect,
without regard to the invalid portion.  It is the intention of the parties that,
if any court construes any provision or clause of this Agreement, or any portion
thereof, to be illegal, void, or unenforceable because of the duration of such
provision or the area or matter covered thereby, such court shall reduce the
duration, area, or matter of such provision, and, in its reduced form, such
provision shall then be enforceable and shall be enforced. The Executive and the
Employer hereby agree that they will negotiate in good faith to amend this
Agreement from time to time to modify the terms of Sections 9(a), 9(b), and
9(c), the definition of the term “Territory,” and the definition of the term
“Business,” to reflect changes in the Employer’s business and affairs so that
the scope of the limitations placed on the Executive’s activities by Section 9
accomplishes the parties’ intent in relation to the then current facts and
circumstances.  Any such amendment shall be effective only when completed in
writing and signed by the Executive and the Employer.

 

17.                                 Certain Definitions.

 

(a)                                  “Affiliate” shall mean any business entity
controlled by, controlling or under common control with the Employer.

 

(b)                                 “Business” shall mean the operation of a
depository financial institution, including, without limitation, the
solicitation and acceptance of deposits of money and commercial paper, the
solicitation and funding of loans and the provision of other banking services,
and any other related business engaged in by the Employer or any of its
Affiliates as of the date of termination.

 

(c)                                  “Cause” shall consist of any of (A) the
commission by the Executive of a willful act (including, without limitation, a
dishonest or fraudulent act) or a grossly negligent act, or the willful or
grossly negligent omission to act by the Executive, which is intended to cause,
causes or is reasonably likely to cause material harm to the Employer (including
harm to its business reputation); (B) the indictment of the Executive for the
commission or perpetration by the Executive of any felony or any crime involving
dishonesty, moral turpitude or fraud; (C) the material breach by the Executive
of this Agreement that, if susceptible of cure, remains uncured ten days
following written notice to the Executive of such breach; (D) the receipt of any
form of notice, written or otherwise, that any regulatory agency having
jurisdiction over the Employer intends to institute any form of formal or
informal (e.g., a memorandum of understanding which relates to the Executive’s
performance) regulatory action against the Executive or the Employer (provided,
that the Board of Directors determines in good faith, with the Executive
abstaining from participating in the consideration of and vote on the matter,
that the subject matter of such action involves acts or omissions by or under
the supervision of the Executive or that termination of the Executive would
materially advance the Employer’s compliance with the purpose of the action or
would materially assist the Employer in avoiding or reducing the restrictions or
adverse effects to the Employer related to the regulatory action); (E) the
exhibition by the Executive of a standard of behavior within the scope of his
employment that is materially disruptive to the orderly conduct of the
Employer’s business operations (including, without limitation, substance abuse
or sexual misconduct) to a level which, in the Board of Directors’ good faith
and reasonable judgment, with the Executive abstaining from participating in the
consideration of and vote on the matter, is materially detrimental to the
Employer’s best interest, that, if susceptible of cure remains uncured ten days
following written notice to the Executive of such specific inappropriate
behavior; or (F) the failure of the Executive to devote his full business time
and attention to his employment as provided under this Agreement that, if
susceptible of cure, remains uncured 30 days following written notice to the
Executive of such failure.  The Executive shall not be deemed to have been
terminated for Cause unless and until there is delivered to the Executive a copy
of a resolution duly adopted by the affirmative vote of 75% of the
non-management directors of the Employer then in office, excluding the
Executive, at a meeting of the Board of Directors, which resolution shall
(x) contain findings that, in the good faith opinion of the Board of Directors,
the Executive has committed an act constituting Cause, and (y) specify the
particulars thereof. Notice of the meeting of the Board of Directors and the
proposed termination for Cause shall be given to the

 

9

--------------------------------------------------------------------------------


 

Executive at least seven calendar days before such meeting.  The Executive and
the Executive’s counsel (if the Executive chooses to have counsel present) shall
have a reasonable opportunity to be heard by the Board of Directors at the
meeting.  Nothing in this Agreement limits the Executive’s or the Executive’s
beneficiaries’ right to challenge the validity or propriety of the board’s
determination of Cause.

 

(d)                                 “Change in Control” shall mean as defined by
Treasury Regulation § 1.409A-3(i)(5).

 

(e)                                  “Code” shall mean the Internal Revenue Code
of 1986 and any regulations thereunder.

 

(f)                                    “Competing Business” shall mean any
business that, in whole or in part, is the same or substantially the same as the
Business.

 

(g)                                 “Disability” or “Disabled” shall mean as
defined by Treasury Regulation § 1.409A-3(i)(4).

 

(h)                                 “Notice of Termination” shall mean a written
notice of termination from the Employer or the Executive which specifies an
effective date of termination, indicates the specific termination provision in
this Agreement relied upon, and, in the case of a termination for Cause, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment for Cause.

 

(i)                                     “Standard Payroll Procedures” shall mean
no less frequently than monthly.

 

(j)                                     “Terminate,” “terminated,”
“termination,” or “Termination of Employment” shall mean separation from service
as defined by Regulation 1.409A-1(h).

 

(k)                                  “Territory” shall mean a radius of 25 miles
from (i) the main office of the Employer or (ii) any branch office of the
Employer.

 

18.                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties hereto and supersedes all
prior agreements, if any, understandings and arrangements, oral or written,
between the parties hereto with respect to the subject matter hereof.

 

19.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

 

20.                                 Compliance with Capital Purchase Program. 
Notwithstanding anything to the contrary herein, any payments to the Executive
shall be limited to the extent required under the United States Treasury Capital
Purchase Program and related regulations in the event that the Company
participates in such Program.  The Executive agrees to such amendments,
agreements, or waivers that are required by the United States Treasury or
requested by the Company to comply with the terms of such program.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed and
its seal to be affixed hereunto by its officers thereunto duly authorized, and
the Executive has signed and sealed this Agreement, effective as of the date
first above written.

 

 

 

 

COMMUNITYSOUTH FINANCIAL CORPORATION

 

 

 

ATTEST:

 

 

 

 

 

By:

/s/ Barbara J. Marcy

 

By:

/s/  David Larry Brotherton

 

 

 

 

Name:

Barbara J. Marcy

 

Name:

David Larry Brotherton

 

 

 

 

 

 

Title:

Chairman of the Compensation Committee

 

 

 

 

 

 

 

 

COMMUNITYSOUTH BANK AND TRUST

 

 

 

ATTEST:

 

 

 

 

 

By:

/s/ Barbara J. Marcy

 

By:

  /s/ David Larry Brotherton

 

 

 

Name:

Barbara J. Marcy

 

Name:

David Larry Brotherton

 

 

 

 

 

Title:

Chairman of the Compensation Committee

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

  /s/ C. Allan Ducker, III

 

 

C. Allan Ducker, III

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Release of Claims

 

SEVERANCE AGREEMENT AND RELEASE

 

This Severance Agreement and Release (the “Agreement”) is made between C. Allan
Ducker, III, an individual resident of South Carolina (“Employee”), and
CommunitySouth Bank and Trust (the “Bank”).

 

As used in this Agreement, the term “Employee” shall include the employee’s
heirs, executors, administrators, and assigns, and the term “Bank” shall include
the Bank, its holding company, any other related or affiliated entities, and the
current and former officers, directors, shareholders, employees, and agents of
them.

 

On                     , 2008, the Bank and Employee entered into an Employment
Agreement governing the relationship between the parties.  Section 4(e) provides
that the Bank may terminate the Employment Agreement without cause.  Section 4
of the Employment Agreement also provides that Employee shall be entitled to
severance benefits if the Employment Agreement is terminated without cause, on
the condition that Employee enter into this release or a substantially similar
release.

 

Employee desires to receive severance benefits and the Bank is willing to
provide severance benefits on the condition the Employee enter into this
Agreement.

 

Now, in consideration for the mutual promises and covenants set forth herein,
and in full and complete settlement of all matters between Employee and the
Bank, the parties agree as follows:

 

1.                                      Termination Date:  The Employee agrees
that his employment with the Bank terminates as of
                                 (the “Termination Date”).

 

2.                                      Severance Payments:  Subsequent to his
Termination Date, the Bank shall pay Employee severance benefits as noted in
Paragraph 4(e) of the Employment Agreement, dated                 , 2008, (the
“Severance Payment”), less applicable deductions and withholdings.

 

3.                                      Legal Obligations

 

The parties acknowledge that pursuant to Section 4(e) of the Employment
Agreement, they agreed that at the time of termination and as a condition of
payment of severance, they would enter into this release acknowledging any
remaining obligations and discharging each other from any other claims or
obligations arising out of or in connection with Employee’s employment by the
Bank, including the circumstances of such termination.

 

With the exceptions of the provisions of Section 2, and the express terms of any
benefit plan under which the Employee is a participant, it is agreed that the
Bank shall have no obligation to the Employee for, and the Employee waives and
relinquishes, any further compensation or benefits (exclusive of COBRA
benefits).  Unless otherwise stated in this Section 3, the effect of termination
on any outstanding incentive awards, stock options, stock appreciation rights,
performance units, or other incentives shall be governed by the terms of the
applicable benefit or incentive plan and/or the agreements governing such
incentives.

 

Employee acknowledges that the Bank has no prior legal obligations to make the
payments described in Section 2 above which are exchanged for the promises of
Employee set forth in this Agreement.  It is specifically agreed that the
payments described in Section 2 are valuable and sufficient consideration for
each of the promises of Employee set forth in this Agreement and are payments in
addition to anything of value to which Employee is otherwise entitled.

 

12

--------------------------------------------------------------------------------


 

4.                                      Waiver and Release:

 

a)                                      Employee unconditionally releases and
discharges the Bank and its predecessors, successors and assigns, its and their
current and former parents, affiliates, subsidiaries, divisions, and joint
ventures (individually and collectively, for purposes of this paragraph,
“Bank”)  from any and all causes of action, suits, damages, claims, proceedings,
controversies, promises, grievances, complaints, charges, liabilities, debts,
taxes, allowances, demands, and remedies of any type that the Employee has ever
had, or may now have, against the Bank, whether asserted or unasserted, whether
known or unknown, concerning any matter occurring up to and including the date
of the signing of this Agreement.

 

b)                                     Employee acknowledges that he is waiving
and releasing, to the full extent permitted by law, all claims against the Bank,
including (but not limited to) all claims arising out of, or related in any way
to, his employment with the Bank or the termination of that employment,
including (but not limited to) any and all breach of contract claims, tort
claims, claims of wrongful discharge, claims for breach of an express or implied
employment contract, defamation claims, claims under the Civil Rights Act of
1866, which prohibits discrimination on the basis of race or color, Title VII of
the Civil Rights Act of 1964 as amended, which prohibits discrimination in
employment based on race, color, national origin, religion or sex, the Civil
Right Act of 1991, which modifies the 1964 Act by providing for the right to
trial by jury on discrimination claims, the Family and Medical Leave Act of
1993, which provides for unpaid leave for family or medical reasons, the Equal
Pay Act of 1963, which prohibits paying men and women unequal pay for equal
work, the Age Discrimination in Employment Act of 1967, which prohibits age
discrimination in employment, the Americans with Disabilities Act of 1990, which
prohibits discrimination based on disability, the Rehabilitation Act of 1973,
which prohibits discrimination on the basis of disability, the Employee
Retirement Income Security Act of 1974, which regulates employee benefit plans,
the Fair Labor Standards Act of 1938, which establishes a national minimum wage,
regulates overtime compensation, and prohibits employment of a minor, the Older
Workers Benefit Protection Act of 1990, which prohibits age discrimination
related to employee benefits, the Occupational Safety and Health Act of 1970,
which governs occupational health and safety in the workplace, the
Sarbanes-Oxley Act of 2002, which establishes standards of conduct for all U.S.
public company boards, management, and public accounting firms, the South
Carolina Human Affairs Law, any and all other applicable local, state and
federal non-discrimination statutes, the South Carolina Payment of Wages Law and
all other statutes or regulations relating to employment, the common law of the
State of South Carolina, or any other state, and any and all claims for
attorneys’ fees.

 

This General Release includes a release of all claims based on the treatment of
any payments hereunder under Section 409A of the Internal Revenue Code (the
“Code”) including specifically any penalties thereunder.

 

This General Release also includes a release of all compensation and benefit
claims, including, without limitation, claims concerning salary, bonus, and any
award(s), grant(s), or purchase(s) under any equity and incentive compensation
plan or program, and separation pay under any Bank severance plan.

 

c)                                      This Waiver and Release provision
((a) through (c) of this paragraph) shall be construed to release all claims to
the full extent allowed by law.  If any term of this paragraph shall be declared
unenforceable by a court or other tribunal of competent jurisdiction, it shall
not adversely affect the enforceability of the remainder of this paragraph.

 

d)                                     The Bank unconditionally releases and
discharges Employee from any and all causes of action, suits, damages, claims,
proceedings, and demands that the Bank has ever had, or may now have, against
Employee, whether asserted or unasserted, whether known or unknown, concerning
any matter occurring up to and including the date of the signing of this
Agreement with the exception of any claims for breach of trust, or any act which
constitutes a felony or crime involving dishonesty, theft, or fraud.

 

5.                                      Restrictive Covenants and Other
Obligations

 

The parties agree that Section 5 – “Ownership of Work Product,” Section 6 –
“Protection of Trade Secret,” Section 7 – “Protection of Confidential
Information,” Section 8 – “Return of Materials,” Section 9 – “Restrictive
Covenants,” Section 10 – “Independent Provisions,” Section 15 – “Enforcement,”
and Section 16 – “Savings Clause,” of the Employment Agreement shall remain in
full force and effect and that Employee will perform his obligations under those
sections and those sections of the Employment Agreement are incorporated

 

13

--------------------------------------------------------------------------------


 

by reference as if set forth fully herein.  In the event Employee breaches any
obligation under this Section 5, the Bank’s obligation to make severance
payments to Employee shall terminate immediately and the Bank shall have no
further obligations to Employee.

 

6.                                      Duty of Loyalty/Nondisparagement

 

The parties shall not (except as required by law) communicate to anyone, whether
by word or deed, whether directly or through any intermediary, and whether
expressly or by suggestion or innuendo, any statement, whether characterized as
one of fact or of opinion, that is intended to cause or that reasonably would be
expected to cause any person to whom it is communicated to have a lowered
opinion of the other party.

 

7.                                      Confidentiality Of The Terms Of This
Agreement

 

Except to the extent that this Agreement has been disclosed in the Bank’s SEC
filings, Employee agrees not to publicize or disclose the contents of this
Agreement, including the amount of the monetary payments, except (i) to his
immediate family; (ii) to his attorney(s), accountant(s), and/or tax
preparer(s); (iii) as may be required by law; or (iv) as necessary to enforce
the terms of this Agreement.  Employee further agrees that he will inform anyone
to whom the terms of this Agreement are disclosed of the confidentiality
requirements contained herein.  Notwithstanding the foregoing, the parties agree
that where business needs dictate, Employee may disclose to a third party that
he has entered into an agreement with the Bank, which agreement contains
restrictive covenants including noncompetition and nondisclosure provisions, one
or more of which prohibit him from performing the requested service.

 

Employee recognizes that the disclosure of any information regarding this
Agreement by him, his family, his attorneys, his accountants or financial
advisors, could cause the Bank irreparable injury and damage, the amount of
which would be difficult to determine.  In the event the Bank establishes a
violation of this paragraph of the Agreement by Employee, his attorneys,
immediate family, accountants, or financial advisors, or others to whom Employee
disclosed information in violation of the terms of this Agreement, the Bank
shall be entitled to injunctive relief without the need for posting a bond and
shall also be entitled to recover from Employee the amount of attorneys’ fees
and costs incurred by the Bank in enforcing the provisions of this paragraph.

 

8.                                      Continued Cooperation

 

Employee agrees that he will cooperate fully with the Bank in the future
regarding any matters in which he was involved during the course of his
employment, and in the defense or prosecution of any claims or actions now in
existence or which may be brought or threatened in the future against or on
behalf of the Bank.  Employee’s cooperation in connection with such matters,
actions and claims shall include, without limitation, being available to meet
with the Bank’s officials regarding personnel or commercial matters in which he
was involved; to prepare for any proceeding (including, without limitation,
depositions, consultation, discovery or trial); to provide affidavits; to assist
with any audit, inspection, proceeding or other inquiry; and to act as a witness
in connection with any litigation or other legal proceeding affecting the Bank. 
Employee further agrees that should he be contacted (directly or indirectly) by
any person or entity adverse to the Bank, he shall within 48 hours notify the
then-current Chairman of the Board of the Bank.  Employee shall be reimbursed
for any reasonable costs and expenses incurred in connection with providing such
cooperation.

 

9.                                      Entire Agreement; Modification of
Agreement

 

Except as otherwise expressly noted herein, this Agreement constitutes the
entire understanding of the parties and supersedes all prior discussions,
understandings, and agreements of every nature between them relating to the
matters addressed herein.  Accordingly, no representation, promise, or
inducement not included or incorporated by reference in this Agreement shall be
binding upon the parties.  Employee affirms that the only consideration for the
signing of this Agreement are the terms set forth above and that no other
promises or assurances of any kind have been made to him by the Bank or any
other entity or person as an inducement for

 

14

--------------------------------------------------------------------------------


 

him to sign this Agreement.  This Agreement may not be changed orally, but only
by an agreement in writing signed by the parties or their respective heirs,
legal representatives, successors, and assigns.

 

10.                               Partial Invalidity

 

The parties agree that the provisions of this Agreement and any paragraphs,
subsections, sentences, or provisions thereof shall be deemed severable and that
the invalidity or unenforceability of any paragraph, subsection, sentence, or
provision shall not affect the validity or enforceability of the remainder of
the Agreement.

 

11.                               Waiver

 

The waiver of the breach of any term or provision of this Agreement shall not
operate as or be construed to be a waiver of any other subsequent breach of this
Agreement.

 

12.                               Successors and Assigns

 

This Agreement shall inure to and be binding upon the Bank and Employee, their
respective heirs, legal representatives, successors, and assigns.

 

13.                               Governing Law

 

This Agreement shall be construed in accordance with the laws of the state of
South Carolina and any applicable federal laws.

 

14.                               Headings

 

The headings or titles of sections and subsections of this Agreement are for
convenience and reference only and do not constitute a part of this Agreement.

 

15.                               Notice

 

Any notice or communication required or permitted under this Agreement shall be
made in writing and sent by overnight courier (confirmation of receipt required)
or certified mail (postage prepaid and return receipt requested) addressed as
follows:

 

If to Employee:

 

[INSERT]

 

If to the Bank:

 

[INSERT]

 

16.                               Tax Matters

 

The payment of any amount pursuant to this Agreement shall be subject to all
applicable withholding and payroll taxes and other applicable deductions.
Notwithstanding any provision to the contrary in this Agreement or in any of the
Bank’s equity plans (each, a “Plan”), any payment otherwise required to be made
to Employee under any Bank plan on account of Employee’s “separation from
service,” within the meaning of the Section 409A Rules (as defined below), to
the extent such payment (after taking into account all exclusions applicable to
such payment under the Section 409A Rules) is properly treated as deferred
compensation subject to the Section 409A Rules, shall not be made until the
first business day after (i) the expiration of six (6) months from the date of
Employee’s separation from service, or (ii) if earlier, the date of Employee’s
death (the

 

15

--------------------------------------------------------------------------------


 

“Delayed Payment Date”). On the Delayed Payment Date, there shall be paid to
Employee or, if Employee has died, Employee’s estate, in a single cash lump sum,
an amount equal to aggregate amount of the payments delayed pursuant to the
preceding sentence. In the case of each Plan under which Employee is entitled to
receive amounts treated as deferred compensation subject to the Section 409A
Rules and which provides for payment of such amounts in the form of “a series of
installment payments”, as defined in Treas. Reg. §1.409A-2(b)(iii),
(A) Employee’s right to receive such payments shall be treated as a right to
receive a series of separate payments under Treas. Reg. §1.409A-2(b)(iii), and
(B) to the extent such Plan does not already so provide, it is hereby amended to
so provide, with respect to amounts payable to Employee thereunder. For purposes
of this subparagraph, the “Section 409A Rules” shall mean Section 409A of the
Code, the regulations issued thereunder, and all notices, rulings, and other
guidance issued by the Internal Revenue Service interpreting same.
Notwithstanding the foregoing, Employee shall be solely responsible, and the
Bank shall have no liability, for any taxes, acceleration of taxes, interest, or
penalties arising under the Section 409A Rules.

 

17.                               Construction

 

Employee and the Bank have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by Employee and the Bank, and no presumption or burden of proof shall arise
favoring or disfavoring either of them by virtue of the authorship of any of the
provisions of this Agreement.

 

18.                               Representations:  Employee acknowledges that:

 

a)                                      He has read this Agreement and
understands its meaning and effect.

 

b)                                     He has knowingly and voluntarily entered
into this Agreement of his own free will.

 

c)                                      By signing this Agreement, Employee has
waived, to the full extent permitted by law, all claims against the Bank based
on any actions taken by the Bank up to the date of the signing of this
Agreement, and the Bank may plead this Agreement as a complete defense to any
claim the Employee may assert.

 

d)                                     He would not otherwise be entitled to the
consideration described in this Agreement, and that the Bank is providing such
consideration in return for Employee’s agreement to be bound by the terms of
this Agreement.

 

e)                                      He has been given up to 21 days to
consider the terms of this Agreement.

 

f)                                        He has seven (7) days, after Employee
has signed the Agreement and it has been received by the Bank, to revoke it by
notifying the Chairman of the Board of his intent to revoke acceptance.  For
such revocation to be effective, the notice of revocation must be received no
later than 5:00 p.m. on the seventh day after the signed Agreement is received
by the Bank.  This Agreement shall not become effective or enforceable until the
revocation period has expired.

 

g)                                     He is not waiving or releasing any rights
or claims that may arise after the date the Employee signs this Agreement.

 

h)                                     HE HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS AGREEMENT.

 

As to Employee:

 

 

 

 

Date

 

C. Allan Ducker, III

 

 

 

As to the Bank:

 

 

 

 

 

 

 

 

Date

 

Chairman of the Board

 

16

--------------------------------------------------------------------------------